UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-6626


PATRICK ROBINSON,

                Plaintiff - Appellant,

          v.

CECELIA JANISZEWSKI, Northern Regional Jail Medical Admin.
Primecare Medical of West Virginia, Incorporated; JAMES
SPENCER, Northern Regional Jail Administrator; UNKNOWN
DEFENDANT, - Doctor working for Primecare Medical of West
Virginia, Incorporated; UNKNOWN DEFENDANT 1, - Nurse,
working   for    Primecare    Medical    of   West    Virginia,
Incorporated; UNKNOWN DEFENDANT 2, - Nurse working for
Primecare Medical of West Virginia, Incorporated; UNKNOWN
DEFENDANT 3, - Nurse working for Primecare Medical of West
Virginia, Incorporated; UNKNOWN DEFENDANT 4, - Nurse working
for Primecare Medical of West Virginia, Incorporated;
UNKNOWN DEFENDANT 5, - Nurse, working for Primecare Medical
of   West  Virginia,    Incorporated;    UNKNOWN   CORRECTIONAL
OFFICER(S), No. 1, Northern Regional Jail & Correctional
Facility;   UNKNOWN   CORRECTIONAL    OFFICER(S),   Number   2,
Northern Regional Jail & Correctional Facility,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:09-cv-00064-FPS-JSK)


Submitted:   June 24, 2010                   Decided:   July 1, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Patrick Robinson, Appellant Pro Se.        John Dorsey Hoffman,
FLAHERTY, SENSABAUGH & BONASSO, PLLC, Charleston, West Virginia;
Chad Marlo Cardinal, WEST VIRGINIA REGIONAL JAIL & CORRECTIONAL
FACILITY AUTHORITY, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Patrick    Robinson   appeals      the    district      court’s    order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have    reviewed    the   record    and    find    no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      Robinson v. Janiszewski, No. 5:09-cv-00064-FPS-JSK (N.D.

W. Va. Apr. 9, 2010).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    the    court    and    argument      would   not   aid   the

decisional process.

                                                                           AFFIRMED




                                         3